UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7197


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CARLOS DEMOND ROBINSON,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:03-cr-00616-HMH-1)


Submitted:   January 28, 2011             Decided:   March 15, 2011


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carlos Demond Robinson, Appellant Pro Se.    Leesa Washington,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Carlos Demond Robinson seeks to appeal the district

court’s order denying his 28 U.S.C.A. § 2255 (West Supp. 2010)

motion, which Robinson filed as a Fed. R. Civ. P. 60(b) motion. *

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                         28 U.S.C. § 2253(c)(1)

(2006); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                                  A

certificate         of     appealability            will      not     issue      absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the      merits,    a    prisoner         satisfies    this     standard      by

demonstrating         that     reasonable           jurists    would      find      that     the

district       court’s     assessment       of       the    constitutional          claims    is

debatable      or     wrong.        Slack   v.       McDaniel,      529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion   states      a   debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.          We   have     independently           reviewed      the    record      and

      *
       Because the         Rule 60(b) motion directly attacked Robinson’s
convictions, the           motion was an unauthorized and successive
§ 2255 motion over          which the district court lacked jurisdiction.
See United States           v. Winestock, 340 F.3d 200, 206 (4th Cir.
2003).



                                                2
conclude      that    Robinson         has       not    made    the    requisite                showing.

Accordingly,         we    deny        the        motion       for     a         certificate            of

appealability and dismiss the appeal.

              Additionally, we construe Robinson’s notice of appeal

and    informal      brief       as    an    application         to     file          a       second    or

successive § 2255 motion.                   See       United States v. Winestock, 340

F.3d    at   208.         In    order       to    obtain       authorization              to     file   a

successive § 2255 motion, a prisoner must assert claims based on

either:      (1) “newly         discovered        evidence       that       .     .       .    would    be

sufficient to establish by clear and convincing evidence that no

reasonable factfinder would have found the movant guilty;” or

(2) “a new rule of constitutional law, made retroactive to cases

on collateral review by the Supreme Court, that was previously

unavailable.”             28        U.S.C.A.       § 2255(h)          (West        Supp.          2010).

Robinson’s      claims         do    not    satisfy       either       of       these          criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

              We dispense with oral argument because the facts and

legal    contentions           are    adequately         presented          in    the          materials

before    the   court          and    argument         would    not    aid       the          decisional

process.

                                                                                               DISMISSED




                                                  3